S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                             ORDER

 IN RE THE OFFICE OF THE                             Original Proceeding from the 254th Judicial
 ATTORNEY GENERAL                                    District Court, Dallas County, Texas
                                                     Trial Court Cause No. 10-21096.
 No. 05-19-00722-CV                                  Opinion delivered by Justice Whitehill.
                                                     Justices Partida-Kipness and Pedersen, III
                                                     participating.

       In accordance with this Court’s opinion of this date, we vacate our June 25, 2019 stay,
conditionally grant relator’s petition for writ of mandamus, and direct the trial court to issue an
order vacating its ruling requiring the relator to provide Mother’s last known address to Father’s
attorney. A writ will issue if the trial court fails to comply within thirty days of this order.


Order entered December 5, 2019




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE